Hon. Charles A. Drake Hamilton County Attorney
You ask for our opinion concerning Rule 21 of the Rules of Procedure of the Hamilton County Board of Supervisors first adopted in the 1950s pursuant to the authority of County Law § 153, subd 8 and continued in effect until the present time by subsequent resolution. The Rule provides:
"Rule 21
  "Every motion or resolution before the Board shall lie over until the next session of the Board if so requested by two (2) members except that when a motion or resolution is presented at the annual session of any year, then and in that event, the Board shall take a vote on such motion or resolution on the following day unless such motion or resolution be laid on the table by a majority vote of the members present."
It is reasonable for a rule of procedure to allow for postponing consideration of a matter which has come up without previous notice or adequate time to investigate it so that there can be informed debate and action. A minority should be accorded the right to insist on reasonable delay so that a legislative body can act with intelligence after deliberation. However, Rule 21 is ambiguous. It can be read to allow repeated postponements of the same motion or resolution, once the annual meeting in January is over, throughout the rest of the year. This opinion is based upon such a reading of the rule.
In our opinion, a rule of procedure allowing a minority of members of a municipal governing body indefinitely to prevent the consideration of and action on public business by the legislative body deprives the people of the municipality of constitutional government and violates their right to equal protection of the laws.